Citation Nr: 1034752	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-33 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Fee Office in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on December 12, 2007, at Slidell Memorial 
Hospital.



ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 2001 to November 
2006.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision by the Department 
of Veterans Affairs (VA) Fee Office in Flowood, Mississippi.


FINDINGS OF FACT

1.  The medical expenses incurred on December 12, 2007, were not 
authorized by VA.

2.  On December 12, 2007, service connection had not been 
established for any medical condition.

3.  The evidence of record does not show that the private medical 
care provided to the Veteran on December 12, 2007, was rendered 
for a service-connected disability or a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; nor does the record 
show that the Veteran has a total disability permanent in nature 
resulting from a service-connected disability or that he was a 
participant in a vocational rehabilitation program at the time of 
the hospitalization.

4.  The evidence of record does not show that the Veteran's 
December 12, 2007, treatment was on an emergency basis, or that 
the Veteran was forced to seek private care because VA or other 
Federal facility treatment was or would have been refused.




CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses 
incurred on December 12, 2007, at Slidell Memorial Hospital have 
not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.54, 17.120, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a 
claim for benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  As part of this assistance, VA is 
required to notify claimants of what they must do to substantiate 
their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
There is no indication in these provisions, however, that 
Congress intended to revise the unique, specific claim provisions 
of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. 
Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 
17, contain their own notice requirements.  Regulations at 38 
C.F.R. § 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  A Veteran has 
the duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances necessitating 
the non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of the 
claim."  38 C.F.R. § 17.124 (2009).  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the Veteran of its reasons 
and bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required by Part 17 of 
Chapter 38.  38 C.F.R. § 17.132 (2009).

In this case, letters dated in March 2008 and April 2008, advised 
the Veteran of the information necessary to substantiate his 
claim.  The Veteran was also sent a VA Form 4107, Notice of 
Procedural and Appellate Rights, with the original determination 
on his claim for entitlement to reimbursement.  See Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  The RO explained to the 
Veteran the bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support of the 
claim.  There is no indication that any additional notice or 
development would aid the Veteran in substantiating his claim.  
Thus, any deficiency of notice or of the duty to assist 
constitutes harmless error.  

In the circumstances of this case, additional efforts to assist 
or notify the Veteran in accordance with the VA's duties to 
notify would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (finding that strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (noting that remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant are to be avoided).  VA has satisfied its 
duties to inform and assist the Veteran at every stage of this 
case.

Historically, the Veteran served on active duty from November 
2001 to November 2006.  The Veteran is seeking reimbursement for 
medical expenses 
incurred on December 12, 2007, in connection with private 
treatment received
at Slidell Memorial Hospital.  

A December 12, 2007, emergency room report noted the Veteran 
arrived at 5:30 a.m. with complaints of having been sick for the 
past week, and having "coughed up some blood this A.M."  The 
report indicated that the Veteran was ambulatory on arrival, and 
it further classified the treatment received by the Veteran as 
"non-urgent."  The report concluded by indicating that the 
Veteran was prescribed medications for his cough, and instructed 
to follow-up with the VA in the next few days.  He was discharged 
at 7:20 a.m.

In September 2008, a VA clinician reviewed the private treatment 
reports generated as a result of the above-mentioned visit to the 
emergency room and determined that it was "non-emergent" in 
nature and that VA facilities were available to the Veteran.

The Veteran has filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
Slidell Memorial Hospital.  Generally, the treatment of a Veteran 
at a non-VA hospital at VA expense must be authorized in advance.  
See 38 C.F.R. § 17.54.  VA may contract with non-VA facilities to 
provide medical services for which VA may assume financial 
responsibility in certain circumstances.  38 U.S.C.A. § 1703(a) 
(1)-(8); 38 C.F.R. §-17.52 (2009).  There is no allegation in 
this case that VA contracted with Slidell Memorial Hospital for 
the Veteran's treatment at issue herein.  A claim for payment or 
reimbursement of services not previously authorized may be filed 
by the Veteran who received the services (or his/her guardian) or 
by the hospital, clinic, or community resource which provided the 
services, or by a person other than the Veteran who paid for the 
services.  38 C.F.R. § 17.123 (2009).  In this case, the claim 
for payment or reimbursement was submitted by Veteran.

To the extent allowable, payment or reimbursement of the expenses 
of care, not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical services 
not previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be paid 
on the basis of a claim timely filed, under the following 
circumstances:

(a)  For veterans with service-connected 
disabilities.  Care or services not previously 
authorized were rendered to a veteran in need of 
such care or services: (1)  For an adjudicated 
service-connected disability; (2)  For 
nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated 
service- connected disability; (3)  For any 
disability of a veteran who has a total 
disability permanent in nature resulting from a 
service-connected disability; (4)  For any 
illness, injury or dental condition in the case 
of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Ch. 31 
and who is medically determined to be in need of 
hospital care or medical services for any of the 
reasons enumerated in [38 C.F.R.] § 17.48(j); 
and

(b)  In a medical emergency.  Care and services 
not previously authorized were rendered in a 
medical emergency of such nature that delay 
would have been hazardous to life or health, 
and

(c)  When Federal facilities are unavailable.  
VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand 
or obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  All 
three of these statutory requirements must be met before payment 
may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

At the time the Veteran received the treatment at issue herein, 
service connection had not been established for any condition.

Moreover, the treatment at issue in this case was not rendered in 
a medical emergency of such a nature that delay would have been 
hazardous to life or health, and there was no evidence that VA or 
other Federal facilities were not feasibly available.  

Although the medical evidence reflects that the Veteran reported 
to the Slidell Memorial Hospital emergency room with his 
complaints of a cough for the past week, as well as coughing up 
blood that same morning, the emergency room treatment report 
classified the Veteran's treatment as non-urgent.  Moreover, a VA 
clinician reviewed the evidence pertinent to this claim and 
determined that the treatment provided was non-emergent and that 
VA facilities were feasibly available.  

In an August 2008 statement, the Veteran asserted that at the 
time he sought treatment he had been "coughing up a tremendous 
amount of blood for two days at minimum and was experiencing 
lightheadedness, nausea, and a deep chest pain due to coughing."  
Despite the Veteran's assertions, the Board finds the symptoms 
recorded on his actual treatment records to be far more 
persuasive.  Specifically, the treatment records at issue 
describe symptoms far less severe than reported by the Veteran.  
Moreover, the report noted a classification of the treatment 
received as non-urgent.  Finally, this view of the evidence is 
supported by the September 2008 review by the VA clinician 
herein, who also noted that a VA facility was available for 
treatment.

Thus, the evidence of record indicates that the medical care at 
issue herein was not provided in an emergency situation, and a VA 
facility was available to provide the necessary treatment herein.  
Accordingly, there is no basis to establish entitlement to 
reimbursement under 38 U.S.C.A. § 1728.  Id.; see 38 C.F.R. § 
17.120.

Nevertheless, payment for or reimbursement of emergency services 
for nonservice-connected disorders in non-VA facilities may be 
authorized under the Millennium Health Care Act.  See 38 U.S.C.A. 
§ 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible 
for reimbursement under this authority, all of the following 
conditions must be satisfied:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public.

(b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention 
would have been hazardous to life or health 
(this standard would be met if there were an 
emergency medical condition manifesting itself 
by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson 
who possesses an average knowledge of health and 
medicine could reasonably expect the absence of 
immediate medical attention to result in placing 
the health of the individual in serious 
jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily 
organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use 
them before hand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a Veteran was brought 
to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
Veteran could not have been safely discharged or 
transferred to a VA or other Federal facility 
(the medical emergency lasts only until the time 
the Veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The Veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the Veteran has 
coverage under a health-plan contract but 
payment is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records 
within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an 
accident or work related injury, the claimant 
has exhausted without success all claims and 
remedies reasonably available to the Veteran or 
provider against a third party for payment of 
such treatment and the Veteran has no 
contractual or legal recourse against a third 
party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, 
the Veteran's liability to the provider; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.[A. §] 1728 for the 
emergency treatment provided (38 U.S.C.[A. §] 
1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of 
Veterans, primarily those who receive emergency 
treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

The Board finds that payment or reimbursement for the December 
12, 2007, medical treatment is not authorized under 38 U.S.C.A. § 
1725 or 38 C.F.R. §§ 17.1000-1003.  For the reasons explained 
above, the medical services at issue herein were not provided in 
an emergency medical situation.  Moreover, the evidence of record 
did not reflect the location of the nearest VA facility to be 
unfeasible.  Accordingly, the criteria for payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities have not been met.  As the law 
requires that all of the nine conditions of 38 C.F.R. § 17.1002 
be satisfied in order for payment or reimbursement of 
unauthorized medical expenses, such payment is not warranted in 
this case.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1002.

As the preponderance of the evidence is against the Veteran's 
claim in this case, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of private medical expenses provided on 
December 12, 2007, is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


